Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Date: March 3, 1997
GranCare Home Health

Service & Hospice,

Docket No. C-96-406
- ve. = Decision No. CR464

)
)
)
)
)
)
Petitioner, )
)
)
)
Health Care Financing Administration)

)

)

DECISION

I sustain the determinations of the Health Care Financing
Administration (HCFA) to certify Petitioner, GranCare Home Health
Service & Hospice, to participate in Medicare, as a home health agency
and hospice, effective November 28, 1995.

I. Background

On February 7, 1996, HCFA sent notices to Petitioner advising it that
HCFA had determined to certify Petitioner to participate in Medicare,
both as a hospice and as a home health agency, effective November 28,
1995. HCFA Ex. 3; HCFA Ex. 4.+ Petitioner requested reconsideration of
these determinations. HCFA Ex. 5; HCFA Ex. 6. By letters of May 24 and
28, 1996, HCFA denied Petitioner's requests.’

‘HCFA submitted six proposed exhibits (HCFA Ex. 1 - 6). Petitioner
submitted nine proposed exhibits (P. Ex. 1 - 4, 4a, 5 - 8). Neither party
objected to my receiving into evidence any of these proposed exhibits. I
receive into evidence HCFA Ex. 1 - 6 and P. Ex. 1 - 4, da, 5 - 8.

?Neither HCFA nor Petitioner offered into evidence HCFA's notice of
denial of Petitioner's requests for reconsideration. However, that document
was provided by HCFA as part of the documentation of Petitioner's hearing
request and is, therefore, part of the record of this case.
Petitioner requested a hearing and the case was assigned to me. I held
a prehearing conference at which HCFA advised me that it intended to
move for disposition of the case, based on undisputed facts and the
law. I established a schedule for the parties to submit proposed
exhibits, briefs, and reply briefs. The parties complied with this
schedule. I base my decision in this case on the undisputed facts, the
law, and the parties' arguments.

II. Issue, findings of fact and conclusions of law

The issue in this case is whether HCFA properly certified Petitioner
to participate in Medicare, as a home health agency and as a hospice,
effective November 28, 1995. This issue involves the question of
whether I may direct HCFA to certify a provider to participate in
Medicare on a date earlier than the date of completion of an on-site
survey of that provider which has been conducted to determine whether
the provider complies with Medicare participation requirements. In
deciding that HCFA properly determined to certify Petitioner to
participate in Medicare, as a home health agency and as a hospice,
effective November 28, 1995, I make the following findings of fact and
conclusions of law (Findings). I discuss these Findings below.

1. On December 24, 1994, Petitioner applied to HCFA for certification
to participate in the Medicare program as a home health agency.

2. On February 21, 1995, Petitioner applied to HCFA for certification
to participate in the Medicare program as a hospice.

3. On April 6, 1995, the California Department of Health Services
(California State survey agency) surveyed Petitioner to determine
whether Petitioner complied with applicable State licensing
requirements. Based on this survey, the California State survey agency
concluded that Petitioner complied with all applicable State licensing
requirements.

4. On November 28, 1995, the California State survey agency, acting on
behalf of HCFA, surveyed Petitioner to determine whether Petitioner
complied with Medicare participation requirements which govern home
health agencies and hospices. Based on these surveys, the

California State survey agency concluded that Petitioner complied with
all applicable Medicare participation requirements which govern home
health agencies and hospices.

5. HCFA determined to certify Petitioner to participate in Medicare,
effective November 28, 1995.

6. In order to be certified to participate in Medicare, a provider
must apply to HCFA to participate, and then must be surveyed, in order
to determine whether it complies with applicable Medicare
participation requirements.
7. The first date on which a provider may participate in Medicare is
the date of completion of an initial survey of that provider which
finds that the provider complies with all applicable Medicare
participation requirements.

8. November 28, 1995, is the date when surveys were completed of
Petitioner which established that Petitioner complied with all
Medicare participation requirements which apply to home health
agencies and hospices.

9. November 28, 1995, is the first date on which Petitioner qualified
to be certified to participate in Medicare.

10. I am without authority to direct HCFA to certify Petitioner to
participate in Medicare on the date when Petitioner met State license
requirements, even assuming that State license requirements impose on
Petitioner the same obligations and duties as do Medicare
participation requirements.

11. I am without authority to decide that HCFA is estopped from
certifying Petitioner to participate in Medicare, as a home health
agency and a hospice, effective November 28, 1995.

12. I am without authority to decide that Petitioner is entitled, as
the beneficiary of a contract between HCFA and the California State
survey agency, to be certified to participate in Medicare at any date
prior to November 28, 1995.

III. Discussion
A. The relevant facts (Findings 1 - 5)

The following facts are not in dispute. On December 24, 1994
Petitioner applied to participate in the Medicare program as a home
health agency. P. Ex. 1 at 2; Petitioner's Brief (P. Br.) at 3. On
February 21, 1995, Petitioner applied to participate in the Medicare
program as a hospice. P. Ex. 1 at 1; P. Br. at 3.

Petitioner applied also to the State of California for a license to
operate as a home health agency and as a hospice. On April 6, 1995

the California State survey agency conducted a survey of Petitioner in
order to determine whether Petitioner complied with applicable State
licensing requirements. It determined that, as of the date of the
survey, Petitioner was complying with State licensing requirements.

P. Ex. 2.

Although Petitioner applied to participate in Medicare in December
1994 and February 1995, HCFA did not have Petitioner surveyed for
compliance with Medicare participation requirements until November 28
1995. On that date, the California State survey agency conducted
surveys on behalf of HCFA to determine whether Petitioner complied
with Medicare requirements which govern home health agencies and
hospices. P. Ex. 7 at 1 - 4. The California State survey agency
concluded, on the basis of the November 28, 1995 surveys, that
Petitioner complied with all Medicare participation requirements
governing home health agencies and hospices. Id. On February 7, 1996
HCFA determined to accept the California State survey agency's
conclusions, and certified Petitioner to participate in Medicare, as a
home health agency and a hospice, effective November 28, 1995, the
date that the California State survey agency conducted and completed
its Medicare certification surveys of Petitioner. P. Ex. 8.

B. Governing law (Findings 6 - 7)

A provider may participate in Medicare if it enters into participation
agreement with the Secretary of the United States Department of Health
and Human Services (Secretary). Social Security Act (Act), section
1866(a) (1). However, the Secretary is not required to enter into a
participation agreement with a provider if the Secretary determines
that the provider is not complying substantially with Medicare
participation requirements. Act, section 1866(b) (2).

The Secretary has published regulations which establish a process by
which HCFA, acting on behalf of the Secretary, determines whether an
applicant for participation in Medicare is complying with Medicare
participation requirements. An entity must apply to HCFA to be
certified to participate in Medicare. 42 C.F.R. § 489.10(a). In order
to be certified, an applicant for participation first must be surveyed
in order to determine whether that applicant meets all Medicare
participation requirements. 42 C.F.R. §§ 488.10, 489.10(d). HCFA has
delegated to State survey agencies the authority to conduct surveys on
behalf of HCFA. Id. HCFA will accept an applicant's participation
agreement and certify that applicant to participate in Medicare on the
date that a survey of that applicant is completed, assuming that the
applicant meets all participation requirements on that date. 42 C.F.R.
S 489.13(a).

The regulations plainly state that the earliest date that an applicant
may participate in Medicare is the date of completion of the initial
certification survey, assuming that the applicant satisfies all
Medicare participation requirements as of that date. 42 C.F.R. §
489.13(a). An applicant for participation may not be certified to
participate in Medicare at a date that is earlier than the date the
initial survey is completed, even assuming that the applicant might
have been able to satisfy HCFA that it met participation requirements
at an earlier date, had the survey been conducted on that earlier
date. See Id.

C. Application of the law to the undisputed facts
(Findings 8 - 12)

It is evident from application of the law to the undisputed facts that
HCFA certified Petitioner to participate in Medicare, as a home health
agency and as a hospice, on the earliest date on which Petitioner
qualified to participate. That date was November 28, 1995, the date
when the California State survey agency, acting on HCFA's behalf
completed initial surveys of Petitioner and concluded that Petitioner
complied with all Medicare participation requirements, both as a home
health agency and as a hospice. There is no provision in the
regulations which would enable Petitioner to be certified at any date
earlier than November 28, 1995. Consequently, I conclude that HCFA
properly certified Petitioner to participate in Medicare, effective
November 28, 1995.

Petitioner's arguments that it ought to have been certified to
participate at an earlier date all devolve from the fact that many
months transpired from the dates when Petitioner first applied to HCFA
to participate as a home health agency and as a hospice, and the date
of the initial surveys of Petitioner. Eleven months transpired from
the date that Petitioner first applied to participate in HCFA as a
home health agency and the initial certification survey that was
conducted of Petitioner by the California State survey agency; about
nine months transpired from the date that Petitioner first applied to
HCFA to participate as a hospice and the initial certification survey.

Petitioner essentially concedes that the regulations do not, on their
face, permit it to have been certified prior to the date of completion
of the initial certification surveys of Petitioner by the California
State survey agency. Petitioner argues that the delays were contrary
to HCFA's policies concerning the timeliness of initial certification
surveys and were unfair to Petitioner. Petitioner argues that, in
light of the asserted unreasonable delays between the dates of
Petitioner's applications and the date of the initial surveys, I
should direct HCFA to certify Petitioner at an earlier date than
November 28, 1995. The date advocated by Petitioner is April 6, 1995
the date on which Petitioner was found to qualify for a State license
by the California State survey agency.

Petitioner makes three arguments to support its assertion that it
should be certified to participate effective April 6, 1995. First,
Petitioner argues that the license survey which was completed by the
California State survey agency on April 6, 1995, constituted a survey
by the same agency as performed the initial certification surveys of
Petitioner on November 28, 1995. Petitioner asserts, furthermore, that
the criteria used by the California State survey agency to determine
whether Petitioner qualified for a State license are identical to
those used by HCFA to assess compliance with Medicare participation
requirements. From this, Petitioner argues that I ought to accept the
finding by the California State survey agency that Petitioner met
State license requirements as the functional equivalent of findings
that Petitioner met Medicare participation requirements, and order
HCFA to certify Petitioner to participate, as a home health agency and
as a hospice, effective April 6, 1995.

Second, Petitioner asserts that the delays in conducting Medicare
certification surveys of Petitioner contravene HCFA's policies
concerning the timeliness of such surveys. Petitioner argues that it
was harmed by these delays. From this, Petitioner asserts that HCFA is
estopped from certifying Petitioner to participate effective November
28, 1995, and must be directed to certify Petitioner to participate
effective April 5, 1995.

Third, Petitioner argues that the agreement between HCFA and the
California State survey agency, pursuant to which the California State
survey agency conducts Medicare participation surveys, is intended to
benefit applicants for participation in Medicare. Petitioner argues
that one requirement of this agreement is that surveys be conducted in
a timely manner. Petitioner asserts that, in this case, the California
State survey agency failed to comply with this requirement, to
Petitioner's loss. Petitioner argues that, as a third-party
beneficiary of the agreement between HCFA and the California State
survey agency, it should be granted relief in the form of an earlier
date of certification to participate in Medicare.

I am without authority to grant the relief which Petitioner requests.
In evaluating Petitioner's arguments, I must apply to the evidence the
letter of the regulations which govern initial certification. These
regulations give me no authority to direct HCFA to accept the results
of a State license survey as a substitute for initial certification
surveys, even if the license survey was performed by the same agency
as performed the later certification surveys, and even assuming that
the criteria for licensure are identical with the criteria which
govern participation in Medicare. I have no authority to find that
HCFA is estopped from certifying Petitioner, effective November 28,
1995, on the grounds that the delays in surveying Petitioner harmed
Petitioner, contravene HCFA's policies, and are unreasonable. Finally
I have no authority to direct that HCFA certify Petitioner prior to
November 28, 1995, on the ground that Petitioner, as the third-party
beneficiary of a contract between HCFA and the California State survey
agency, had a right to be surveyed timely and was damaged by the
alleged failure of the California State survey agency to fulfill its
obligations under the agreement.

That is not to say that I am unsympathetic to Petitioner. A great deal
of time transpired between Petitioner's initial applications for
participation and the certification surveys. Delays of eleven and nine
months occurred between the dates when Petitioner applied to
participate in Medicare as a home health agency and as a hospice and
completion of the initial surveys of Petitioner by the California
State survey agency. It is at least possible that Petitioner would
have been able to demonstrate that it complied with applicable
participation requirements months prior to November 28, 1995, had the
California State survey agency conducted participation surveys of
Petitioner in a more timely manner. Petitioner may well have been
damaged financially by the delayed surveys.

1. Petitioner's argument that the results of the State
license survey must be accepted by HCFA as proof of
compliance with Medicare participation requirements
(Finding 10)

Petitioner argues that there is nothing in the regulations which
prohibits HCFA from using the results of a State license survey of
Petitioner to determine whether Petitioner meets Medicare
participation requirements. Petitioner observes that the regulations
which govern certification do not specifically define what an on-site
survey for certification purposes constitutes, nor do they contain any
language precluding HCFA from using the results of a license survey as
a basis for determining whether a provider qualifies to participate in
Medicare.

Petitioner's characterization of what the regulations contain may be
true, but it begs the question of whether HCFA may be directed to use
the results of a State license survey to determine whether a provider
qualifies to participate in Medicare. The regulations give HCFA
authority to decide what it will accept from a State survey agency as
a basis for certifying an applicant to participate in Medicare.

42 C.F.R. $§ 488.10; 488.11(c); 488.12; 488.18. It is apparent

from the record of this case that HCFA has chosen not to

consider the State license survey as being equivalent to the

provider certification surveys that were conducted subsequently. The
regulations do not require HCFA to accept any substitute for a
provider certification survey. I have no authority to direct that HCFA
do so. Thus, it is not relevant that the agency which performed the
State license survey is the same agency as that which performed the
Medicare certification surveys, nor is it relevant that the criteria
for attaining a license in California to operate as a home health
agency and as a hospice arguably may be the same as those which govern
participation in Medicare of home health agencies and hospices.’

In its reply to Petitioner's brief, HCFA asserts that the issues in
this case do not include the issue of whether California State license
requirements and Medicare participation requirements are the same.
From this, HCFA seems to be asserting that I should preclude
Petitioner even from arguing that it should be certified based on the
results of the California State license survey. Petitioner responded
to this assertion by moving to expand the issues in the case.

I deny Petitioner's motion as moot. Deciding the issue of whether
State license and Medicare participation requirements are identical
would have no affect on the outcome of this case, inasmuch as the
regulations which govern participation of providers do not compel HCFA
to accept the results of a State license survey as proof of compliance
with participation requirements. However, I would have permitted
Petitioner to argue and offer evidence that is relevant to its
assertion that State license requirements and Medicare participation

31 make no finding as to whether the criteria are the same, because it
is not necessary that I do so.
requirements are identical, had I concluded that the regulations did
provide HCFA's acceptance of the results of a State license survey as
a substitute for the results of a Medicare certification survey.

2. Petitioner's estoppel argument (Finding 11)

I do not have authority to direct HCFA to certify Petitioner to
participate in Medicare on a date prior to November 28, 1995, on the
grounds that the delay in surveying Petitioner was unfair to
Petitioner, or that the delay is contrary to HCFA's policy that
applicants for participation be surveyed promptly. My authority thus
is limited to deciding whether HCFA certified Petitioner to
participate in accordance with applicable regulations governing
participation. The regulations which govern certification neither
state nor suggest that HCFA may be estopped from certifying a provider
to participate on the date when an initial survey of that provider is
completed, even where the survey has been delayed through no fault of
the provider. See 42 C.F.R. § 489.13(a).

Petitioner notes that I have held in other cases that HCFA may not be
estopped from certifying a provider pursuant to 42 C.F.R. § 489.13

but it attempts to distinguish the facts of those cases from the facts
of the present case. I have held that, where an applicant for
participation in Medicare fails at the initial survey to demonstrate
that it meets all participation requirements, HCFA may not be estopped
from certifying the applicant to participate as of the date that

it establishes that it has corrected outstanding deficiencies, on the
ground that HCFA or a State survey agency delayed unreasonably in
conducting a resurvey of the applicant. SRA Inc., D/B/A St. Mary
Parish Dialysis Center, DAB CR341 (1994); The Rivers HealthCare
Resources, Inc., DAB CR446 (1996).

Petitioner argues that, in every other case where I have declined to
find that HCFA is estopped, the provider bore some responsibility for
the delays in its certification, because it was found to be deficient
in complying with participation requirements at the initial survey.
Petitioner asserts that it bears no responsibility for the delay in
certification, because there is no evidence that it was deficient at
any time prior to November 28, 1995.

I agree with Petitioner that this case differs from those cases in
which I have held that HCFA may not be estopped, in that, here, there
is no evidence that Petitioner bears responsibility for the lapse of
time between the date it applied to be certified and the effective
date of its certification. However, I am, nevertheless, without
authority to find that HCFA is estopped from certifying Petitioner to
participate in Medicare, effective November 28, 1995. The regulations
which govern certification do not authorize me to supersede their
explicit requirements based on principles of equity, including
estoppel.
I would not find that Petitioner established the factual predicate for
its equitable argument (that HCFA failed to comply with a policy which
required that Petitioner be surveyed within three weeks of the dates
of its applications for participation) even if I were to conclude that
I had the authority to grant the equitable relief that Petitioner
seeks. It is not clear that the California State survey agency
contravened HCFA's policy concerning the timing of participation
surveys.

Petitioner proved that HCFA's general policy concerning the timing of
certification surveys is to require that an initial certification
survey be performed of an applicant for participation within three
weeks of the date when the applicant submits an application for
participation which recites that the applicant is operational. An
excerpt from the State Operations Manual, a document which HCFA
provides to State survey agencies as policy guidance, states:

When the provider notifies . . . [the State survey agency] of
full operation, document the file with the date of notification
and conduct the survey within 3 weeks of that date.

P. Ex. 4. This excerpt is corroborated by the affidavit of
Petitioner's counsel. P. Ex. 4a. Petitioner's counsel recites being
present at a "special training session," which he asserts that HCFA
held for administrative law judges, on January 14, 1997. He recites
that, at that session, Ms. Mavis Connolly, a representative of HCFA,
advised the participants that the State survey agency conducts an
initial survey within three weeks of its receipt of an application by
a provider which indicates that the provider is operational. Id.*

However, in February 1995, HCFA felt it necessary to advise State
survey agencies that, due to budget constraints, it might be necessary
for them to waive the requirement that a survey of an applicant for
participation be conducted within three weeks of the date of the
application for certification "if the State budget does not permit all
initial surveys to be done." P. Ex. 6 at 2. It is unclear from the
evidence in this case whether the California State survey agency
delayed surveying Petitioner consistent with HCFA's 1995 exception to
the overall policy concerning the timing of initial surveys.

4as Petitioner's counsel recites in his affidavit, I was present at this
meeting (I would not characterize it as a "special training session"), along
with other administrative law judges, members of the Departmental Appeals
Board, representatives of the Departmental Appeals Board Appellate Division
and Civil Remedies Division staffs, and representatives of the public. I make
no findings as to what was said at that meeting, based on my memory of what
occurred. My findings are based solely on the unrebutted statement of
Petitioner's counsel.
10

3. Petitioner's argument that, as the beneficiary of a
contract between HCFA and the California State survey
agency, it should be certified to participate in Medicare
earlier than November 28, 1995 (Finding 12)

I am without authority to direct HCFA to certify Petitioner to
participate in Medicare prior to November 28, 1995, as relief for an
alleged breach of what Petitioner characterizes to be a third-party
beneficiary contract between HCFA and the California State survey
agency. My authority, again, is limited to deciding whether HCFA's
certification of Petitioner complied with the requirements of
applicable regulations. I make no finding as to whether any agreement
between HCFA and the California State survey agency is a third-party
beneficiary agreement which operates to Petitioner's benefit, inasmuch
as I have no authority to direct any relief based on an asserted
breach of that agreement.

For the same reason, I make no finding that the California State
survey agency failed to comply with its obligations under any contract
it had with HCFA.

Iv. Conclusion

I conclude that HCFA properly certified Petitioner to participate in
Medicare, as a home health agency and as a hospice, effective November
28, 1995. Therefore, I sustain HCFA's determinations.

/s/
Steven T. Kessel
Administrative Law Judge

